                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

 JASON ALSTON                                                                     PLAINTIFF

 V.                                                              NO. 4:18-CV-156-DMB-JMV

 PRAIRIE FARMS DAIRY, INC., d/b/a
 Luvel, et al.                                                                 DEFENDANTS


                                           ORDER

       On December 17, 2018, United States Magistrate Judge Jane M. Virden issued a Report

and Recommendation recommending that this action be dismissed with prejudice as time barred.

Doc. #8 at 5. On December 28, 2018, Jason Alston filed a document titled, “Plaintiff Has No

Objection to Magistrate Judge’s Report and Recommendation,” which, as the title states,

represents that Alston has no objection to the dismissal of his case. Doc. #9. Accordingly, the

Report and Recommendation [8] is ADOPTED as the order of the Court and this case is

DISMISSED with prejudice. A final judgment consistent with this order will issue separately.

       SO ORDERED, this 4th day of January, 2019.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
